Citation Nr: 1542973	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  12-06 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for headaches, to include as secondary to service-connected tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to April 1967.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In September 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. 

In a December 2014 decision, the Board referred to the Agency of Original Jurisdiction (AOJ) the issue of the Veteran's entitlement to service connection for prostate cancer and neuropathy of the bilateral upper and lower extremities, which was raised during the September 2012 hearing.  To date, these issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

In the December 2014 decision, the Board denied the Veteran's claims for service connection for an acquired psychiatric disability, a respiratory disorder, and headaches.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) with regard to the denial of his claim for service connection for headaches.  Pursuant to a June 2015 Joint Motion for Remand (JMR), the Court remanded the Board's December 2014 decision for action consistent with the terms of the JMR.

The JMR indicates that the August 2011 VA medical opinion and February 2012 addendum upon which the Board based its decision are inadequate.  The clinician who authored the February 2012 addendum supported their opinion that the Veteran's headaches were not aggravated by tinnitus by reasoning that the Veteran has "vascular" headaches, which are caused by "vascular or vasospasms" and not tinnitus.  Further, this clinician opined that vascular headaches are not related to tinnitus.  Notwithstanding this finding, however, the clinician's finding that the Veteran's vascular headaches are caused by vasospasms does not address whether these headaches are aggravated by tinnitus.  In addition, the JMR indicates that the August 2011 examination report documents diagnoses of both mixed tension and vascular headaches, but the examiner failed to offer an opinion as to whether both types of headaches are caused by vasospasms.

Under the terms of the JMR, the Board must remand the present claim so that VA may obtain another medical opinion as to the etiology of the claimed condition.  Thus, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the terms of the June 2015 JMR, the Board must obtain a medical opinion concerning the likely etiology of the Veteran's headaches on remand.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder, physically or electronically, all records of the Veteran's recent and pertinent VA treatment relating to his headaches.  If no records are available, the claims folder must indicate this fact.  Any additional relevant records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran.

2.  After obtaining any additional records to the extent possible, obtain a medical opinion regarding the nature and etiology of the Veteran's headaches as requested below.  The clinician should review the entire claims file before providing the requested opinions and provide a complete rationale for any opinions offered.  If the clinician is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

   (a) State whether the Veteran has a chronic headache condition and characterize his headaches by type, if possible.  In doing so, state whether the Veteran has mixed tension and/or vascular headaches.

   (b) State whether it is at least as likely as not that a current headache condition had its onset in service, or was otherwise caused by an in-service disease or injury.

   (c) State whether it is at least as likely as not that a current headache condition was caused or aggravated by the Veteran's service-connected tinnitus.  (The JMR which dictated the need for these requests emphasized that a specific opinion on causation and a separate opinion on the question of aggravation was necessary.)

3.  After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case and give an opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




